ORDER

PER CURIAM.
Defendant Chris Walters, d/b/a Assurance Protection Group, LLC (“Defendant”), appeals from the trial court’s judgment, following a bench trial, entered in favor of Silver Scope Design, Inc. and Stephen Dulle (“Plaintiffs”), on their claims of breach of contract and action on account for an amount of $23,326 plus interest. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).